Case: 3:20-cv-01281 Doc #: 1 Filed: 06/11/20 1 of 6. PageID #: 1
Case: 3:20-cv-01281 Doc #: 1 Filed: 06/11/20 2 of 6. PageID #: 2
Case: 3:20-cv-01281 Doc #: 1 Filed: 06/11/20 3 of 6. PageID #: 3
Case: 3:20-cv-01281 Doc #: 1 Filed: 06/11/20 4 of 6. PageID #: 4
Case: 3:20-cv-01281 Doc #: 1 Filed: 06/11/20 5 of 6. PageID #: 5
Case: 3:20-cv-01281 Doc #: 1 Filed: 06/11/20 6 of 6. PageID #: 6
                                     Case: 3:20-cv-01281 Doc #: 1-1 Filed: 06/11/20 1 of 3. PageID #: 7
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                     $7,877.00 in U.S. Currency seized on January 17, 2020

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Lucas
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Henry F. DeBaggis, Assistant U.S. Attorney                                                                   Brad Hubble, Esq.
801 West Superior Avenue, Suite 400, Cleveland, Ohio 44113                                                   Smith & Hubble, 411 N. Michigan Avenue, Toledo, OH 43604
(216) 622-3749

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:
                                           Civil forfeiture action pursuant to 18 U.S.C. Section 981(a)(1)(C)
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/11/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                        Case: 3:20-cv-01281 Doc #: 1-1 Filed: 06/11/20 2 of 3. PageID #: 8
                                           UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF OHIO

I.                Civil Categories: (Please check one category only).


                  1. ✔              General Civil
                  2.                Administrative Review/Social Security
                  3.                Habeas Corpus Death Penalty
        *If under Title 28, §2255, name the SENTENCING JUDGE:

                                                   CASE NUMBER:
II.     RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

         This action:      is RELATED to another PENDING civil case          is a REFILED case         was PREVIOUSLY REMANDED

If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

III.    In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

        ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 IN ORDER. UPON FINDING WHICH
        PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

        (1)       Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
        county
        COUNTY: Lucas
        Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
        it has its principal place of business in that district.

        (2)   Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
              wherein the cause of action arose or the event complained of occurred.
        COUNTY:

        (3)   Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle
              place of business within the district, and the cause of action arose or the event complained of occurred outside
              this district, please set forth the county of the plaintiff's residence.
        COUNTY:

IV.     The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
        determined in Section III, please check the appropriate division.

        EASTERN DIVISION

                  AKRON                      (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
                  CLEVELAND                  (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
                                                        Lorain, Medina and Richland)
                  YOUNGSTOWN                 (Counties: Columbiana, Mahoning and Trumbull)

        WESTERN DIVISION

              ✔   TOLEDO                     (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                              Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                              VanWert, Williams, Wood and Wyandot)
JS 44 Reverse (Rev. 09/19)   Case: 3:20-cv-01281 Doc #: 1-1 Filed: 06/11/20 3 of 3. PageID #: 9

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
         Case: 3:20-cv-01281 Doc #: 1-2 Filed: 06/11/20 1 of 1. PageID #: 10




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE NORTHERN DISTRICT OF OHIO

                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                       )   CIVIL ACTION NO.
                                                )
                      Plaintiff,                )   JUDGE
                                                )
                      v.                        )
                                                )
$7,877.00 IN U.S. CURRENCY SEIZED               )
ON JANUARY 17, 2020,                            )
                                                )
                 Defendant.                     )   PRAECIPE

       Please issue a Warrant of Arrest in Rem on the Defendant $7,877.00 in U.S. Currency

seized on January 17, 2020, to the United States Marshals Service on behalf of the United States

Attorney=s Office.




                                            Respectfully submitted,

                                            Justin E. Herdman
                                            United States Attorney

                                     By:
                                            Henry F. DeBaggis (OH: 0007561)
                                            Assistant United States Attorney
                                            801 West Superior Avenue
                                            Suite 400
                                            Cleveland, OH 44113-1852
                                            Tel. (216) 622-3749
                                            Fax. (216) 522-7499
                                            Henry.DeBaggis@usdoj.gov
                                    Case: 3:20-cv-01281 Doc #: 1-3 Filed: 06/11/20 1 of 1. PageID #: 11




                                        United States District Court
                                                            NORTHERN DISTRICT OF OHIO

                                                                                                          WARRANT OF
                                                                                                         ARREST IN REM

         TO:                     UNITED STATES MARSHALS SERVICE, AND/OR ANY OTHER DULY AUTHORIZED
                                 LAW ENFORCEMENT OFFICER:

                  WHEREAS, on 6/11/2020                 a                 Complaint in Forfeiture
         was filed in this Court by Justin E. Herdman, United States Attorney for this District, on behalf of the United
         States, against:

                                 $7,877.00 in U.S. Currency (CATS ID: 20-USP-000916)


                  and WHEREAS, the defendant properties are currently in the possession, custody or control of the United
         States; and,

                 WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
         Forfeiture Actions directs the Clerk of the Court to issue a warrant of arrest in rem for the arrest of the defendant
         properties; and,

                 WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
         Forfeiture Actions provides that the warrant of arrest in rem must be delivered to a person or organization
         authorized to execute it;

                 YOU ARE COMMANDED to arrest the defendant properties by serving a copy of this warrant on the
         custodian in whose possession, custody or control the properties are presently found, and to use whatever means
         may be appropriate to protect and maintain it in your custody until further order of this Court.

                                 YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.


                WITNESS THE HONORABLE                                               UNITED STATES DISTRICT JUDGE AT



         DATE                                     CLERK




                                                  (BY) DEPUTY CLERK




                                                           Returnable    -60-      _ days after issue.

United States Marshals Service
                                                                 United States Marshals Service
           DISTRICT                                                                DATE RECEIVED                 DATE EXECUTED



           PRINTED NAME                                                            SIGNATURE
                               Case: 3:20-cv-01281 Doc #: 1-4 Filed: 06/11/20 1 of 1. PageID #: 12
   U.S. Department of Justice                                                             PROCESS RECEIPT AND RETURN
   United States Marshals Service
                                                                                          See instructions for "Service of Process by U.S. Marshal"


   PLAINTIFF                                                                                                                COURT CASE NUMBER
   United States of America
   DEFENDANT                                                                                                                TYPE OF PROCESS
   $7,877.00 in U.S. Currency seized on January 17, 2020                                                                   Warrant of Arrest in Rem
                        NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

       SERVE
          AT     {      $7,877.00 in U.S. Currency
                        ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)



   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                  Number of process to be
                                                                                                                       served with this Form 285      1

                   Henry F. DeBaggis, Assistant United States Attorney                                                 Number of parties to be
                   Office of the United States Attorney                                                                served in this case            1
                   801 W. Superior Avenue, Suite 400 United States Courthouse
                   Cleveland, Ohio 44113                                                                               Check for service
                                                                                                                       on U.S.A.

       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
       All Telephone Numbers, and Estimated Times Available for Service):
Fold                                                                                                                                                                     Fold


        $7,877.00 in U.S. Currency (20-USP-000916)




   Signature of Attorney other Originator requesting service on behalf of:                ✘   PLAINTIFF            TELEPHONE NUMBER                    DATE

                                                                                              DEFENDANT             216-622-3749                       6/11/20
       SPACE
        SPACEBELOW
              BELOWFOR
                    FORUSE
                        USEBYOF
                              PROCESSING  OFFICIAL
                                U.S. MARSHAL ONLY--ONLY - DO WRITE
                                                    DO NOT   NOT WRITE BELOW
                                                                   BELOW     THIS
                                                                          THIS    LINE
                                                                               LINE
   I acknowledge receipt for the total     Total Process   District of      District to        Signature of Authorized USMS  Deputy
                                                                                                                       Agent or Other or Clerk Personnel
                                                                                                                                      Agency                  Date
   number of process indicated.                            Origin           Serve
   (Sign only for USM 285 if more
   than one USM 285 is submitted)                          No.              No.

   I hereby certify and return that I  have personally served ,       have legal evidence of service,     have executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

          I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (if not shown above)                                                                       A person of suitable age and discretion
                                                                                                                                  then residing in defendant's usual place
                                                                                                                                  of abode
   Address (complete only different than shown above)                                                                         Date                    Time
                                                                                                                                                                             am
                                                                                                                                                                             pm

                                                                                                                              Signature of U.S. Marshal or Deputy


   Service Fee          Total Mileage Charges Forwarding Fee             Total Charges         Advance Deposits       Amount owed to U.S. Marshal* or
                        including endeavors)                                                                          (Amount of Refund*)



   REMARKS:




   PRIOR EDITIONS                   PRINT 5 COPIES: 1. CLERK OF THE COURT                                                                                 FORM USM-285
   MAY BE USED                                      2. USMS RECORD                                                                                           Rev. 12/15/80
                                                    3. NOTICE OF SERVICE                                                                                   Automated 01/00
                                                    4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                                                    if any amount is owed. Please remit promptly payable to U.S. Marshal.
                                                    5. ACKNOWLEDGMENT OF RECEIPT
         Case: 3:20-cv-01281 Doc #: 1-5 Filed: 06/11/20 1 of 2. PageID #: 13




                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE NORTHERN DISTRICT OF OHIO

                                        WESTERN DIVISION

UNITED STATES OF AMERICA,                           )   CIVIL ACTION NO.
                                                    )
                         Plaintiff,                 )   JUDGE
                                                    )
               v.                                   )
                                                    )
$7,877.00 IN U.S. CURRENCY SEIZED               )
ON JANUARY 17, 2020,                                )
                                                    )
                     Defendant.                     )   NOTICE

Party-in-Interest:                Joel Veizer
                                  c/o Brad Hubble, Esq.
                                  411 N. Michigan Avenue
                                  Toledo, Ohio 43604

       The above-captioned forfeiture action was filed in U.S. District Court on June 11, 2020.

A copy of the complaint is attached. If you claim an interest in the defendant property, the

following applies.

       Pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime and Asset

Forfeiture Claims, you are required to file with the Court, and serve upon Henry F. DeBaggis,

plaintiff=s attorney, whose address is United States Attorney=s Office; United States Court House;

801 West Superior Avenue, Suite 400; Cleveland, Ohio 44113, a verified claim to the defendant

property within thirty-five (35) days after your receipt of the complaint. Said claim shall

contain the information required by Rule G(5) of the said Supplemental Rules. Additionally,

you must file and serve an answer to the complaint or a motion under Rule 12 of the Civil Rules
         Case: 3:20-cv-01281 Doc #: 1-5 Filed: 06/11/20 2 of 2. PageID #: 14




of Procedure, within twenty (20) days after the filing of the claim, exclusive of the date of filing.

If you fail to do so, judgment by default will be taken for the relief demanded in the complaint.

                                               Respectfully submitted,

                                               Justin E. Herdman
                                               United States Attorney

                                       By:
                                               Henry F. DeBaggis (OH: 0007561)
                                               Assistant United States Attorney
                                               801 West Superior Avenue
                                               Suite 400
                                               Cleveland, OH 44113-1852
                                               Tel. (216) 622-3749
                                               Fax. (216) 522-7499
                                               Henry.DeBaggis@usdoj.gov
